

        






UNCONDITIONAL AND CONTINUING GUARANTY


This UNCONDITIONAL AND CONTINUING GUARANTY (together with all Schedules hereto,
this “Agreement”) between KELTIC FINANCIAL PARTNERS II, LP, a Delaware limited
partnership (“Lender”) and Heritage Labs International, LLC, a limited liability
company organized under the laws of the State of Kansas (“Heritage Labs”),
Hooper Distribution Services, LLC, a limited liability company organized under
the laws of the State of New Jersey (“Hooper Distribution”), Hooper Information
Services, Inc., a corporation organized under the laws of the State of New
Jersey (“Hooper Information”), Mid-America Agency Services, Incorporated, a
corporation organized under the laws of the State of Nebraska (“Mid-America
Agency”), and TEG Enterprises, Inc., a corporation organized under the laws of
the State of Nebraska (“TEG,” and each individually and all collectively,
“Guarantor”), is dated the date of execution by Guarantor on the signature page
of this Agreement.


RECITALS:    Hooper Holmes, Inc., a corporation organized under the laws of the
State of New York (“Borrower”), has delivered to Lender a Loan and Security
Agreement dated on or about the date hereof (the “Loan Agreement”), a Revolving
Credit Note dated on or about the date hereof (the “Revolving Credit Note”), and
other documents, instruments and agreements in connection with the transactions
contemplated by the Loan Agreement pursuant to which Lender is extending a
credit facility (the “Credit Facility”) to Borrower. Lender is unwilling to
extend the Credit Facility to Borrower unless it receives this Agreement and
Guarantor is willing to enter into this Agreement in order to induce Lender to
extend the Credit Facility to Borrower.


AGREEMENT:


ARTICLE 1.
DEFINITIONS.

Unless defined in the Recitals, above, or in the body of this Agreement, or in
the Schedules hereto, capitalized terms have the meanings given to such terms in
the Loan Agreement. Each term defined in the singular shall be interpreted in a
collective manner when used in the plural, and each term defined in the plural
shall be interpreted in an individual manner when used in the singular.
ARTICLE 2.
GUARANTY OF THE OBLIGATIONS.

2.1 Guaranty of the Obligations.
Guarantor irrevocably, absolutely and unconditionally agrees that upon the
occurrence of an Event of Default Guarantor shall (a) promptly pay to Lender and
perform the Obligations in full and (b) pay to Lender all costs and expenses,
including attorneys fees and expenses, incurred by Lender in connection with the
enforcement of the terms and provisions of this Agreement and all other costs
and expenses payable to Lender pursuant to this Agreement
2.2 Nature of Guaranty.
This Agreement is a guaranty of payment and performance and not of collection.
Lender may enforce the terms and provisions of this Agreement without being
required to, and Guarantor hereby waives any and all of Guarantor's rights, if
any, to require that Lender (a) bring any action first against the Borrower or
any other Person, (b) enforce or foreclose upon, any security interest granted
to Lender by Borrower in any Collateral, or any lien, charge, mortgage, pledge,
security interest or other encumbrance granted to Lender by any other Person
(including Guarantor) in any Property of such Person that secures payment or
performance of the Obligations, (c) sell, lease, license or otherwise dispose of
any Collateral or any Property of any Person (including Guarantor), or (d)
resort to any security or to any balance of any deposit account or credit on the
books of Lender in favor of Borrower or of any other Person (including
Guarantor).


--------------------------------------------------------------------------------


2.3 Guarantor Obligations Unconditional.
This Agreement and Guarantor's liabilities and obligations to Lender set forth
in this Agreement shall remain in full force and effect until the Obligations
are finally and indefeasibly paid to Lender and performed in full. Guarantor's
liabilities and obligations provided in this Agreement shall not be affected,
modified or impaired by any state of facts or the happening of any event,
occurrence or condition, or series of events, occurrences or conditions,
including, without limitation, any of the following, whether or not with notice
to or the consent of Guarantor:
(a)Any interruption in the business relationship of Borrower and/or Guarantor
with Lender; or


(b)The invalidity, irregularity, illegality or unenforceability of, or any
defect in any Loan Document or any lien, charge, mortgage, pledge, security
interest or other encumbrance granted to Lender in or to the Collateral or in or
to the Property of any other Person; or


(c)Any present or future law or order of any Governmental Unit purporting to
reduce, amend or otherwise affect any Loan Document, the Obligations (in whole
or in part), any obligations or liabilities of any other Obligor, Secondary
Obligor or Person providing a Supporting Obligation with respect to the
Obligations; or


(d)The waiver, compromise, settlement, release or termination of (i) the
Obligations, in whole or in part, (ii) any right or remedy of Lender under any
Loan Document, or any liability, covenant, agreement or other obligation of
Borrower to Lender under any Loan Document, (iii) any right or remedy of Lender
under this Agreement, or any liability, covenant, agreement or other obligation
of Guarantor to Lender under this Agreement, or (iv) any liability, covenant,
agreement or other obligation of any Person providing a Supporting Obligation
(in whole or in part) to Lender in connection with the transactions contemplated
by the Loan Documents, or (v) any liability, covenant, agreement or other
obligation of any other party who has given Property as security for the payment
of the Credit Facility or any part thereof; or


(e)The failure to give notice to Guarantor of the occurrence of an Event of
Default under any Loan Document; or


(f)The loss, release, sale, lease, license, disposition, exchange, or surrender
of, or other change in, any Collateral; or


(g)The extension of the time for payment of any principal of or interest payable
on the Obligations or of the time for performance of any Obligations, or other
liabilities, obligations, covenants or agreements under or arising out of any
Loan Document, or the extension or renewal of any thereof; or


(h)The modification or amendment (whether material or otherwise) of any Loan
Document; or


(i)The performance of, or the omission to perform, any of the actions referred
to in any Loan Document; or


(j)Any failure, omission or delay on the part of Lender to enforce, assert or
exercise any right, power or remedy conferred on Lender in any Loan Document; or


(k)The voluntary or involuntary liquidation, dissolution, sale, lease, license
or other disposition of all or substantially all the Collateral, marshaling of
Collateral and liabilities, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors, reorganization, arrangement, composition with
creditors or readjustment of, or other similar proceedings affecting, Guarantor
or Borrower or any of their Property, or any allegation regarding or contest of
the validity of any Loan Document; or


(l)The default or failure of Guarantor to fully perform any agreement, covenant
or obligation set forth in this Agreement; or




--------------------------------------------------------------------------------


(m)Any event or action that would, in the absence of this Section 2.3, result in
the release or discharge of Guarantor from the performance or observance of any
obligation, covenant or agreement contained in this Agreement (other than
payment to Lender and performance of the Obligations in full or a written
release provided by Lender to Guarantor); or


(n)Any other circumstances which might otherwise constitute a legal or equitable
discharge or defense of a surety or a guarantor.


2.4 Reinstatement of Guaranty.
The agreements, covenants, liabilities and obligations of Guarantor set forth in
this Agreement (including, but not limited to, the final and indefeasible
payment to Lender and performance of the Obligations in full) shall continue to
be effective, or be reinstated, as the case may be, if at any time any payment
in respect of the Obligations is rescinded or must otherwise be restored or
returned by Lender by reason of any bankruptcy, reorganization, arrangement,
composition or similar proceeding or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Borrower, Guarantor or any other Person, or any Property of Borrower, Guarantor
or any other Person, or otherwise, all as though such payment had not been made.
ARTICLE 3.
REPRESENTATIONS AND COVENANTS.



3.1 Approval of Loan Documents.
Guarantor has reviewed and approved the form and substance of each of the Loan
Documents.
3.2 Organization and Qualification. (a) Heritage Labs is, and except as
described in the Disclosure Schedule always has been, a limited liability
company duly organized and existing under the laws of the State of Kansas.
Heritage Labs' federal tax identification number is 48-1208378 and Heritage
Labs' registration or filing number with the State of Kansas is 2672012.
(b) Hooper Distribution is, and except as described in the Disclosure Schedule
always has been, a limited liability company duly organized and existing under
the laws of the State of New Jersey. Hooper Distribution's federal tax
identification number is 55-0796838 and Hooper Distribution's registration or
filing number with the State of New Jersey is 3373339.
(c) Hooper Information is, and except as described in the Disclosure Schedule
always has been, a corporation duly organized and existing under the laws of the
State of New Jersey. Hooper Information's federal tax identification number is
22-2934927 and Hooper Information's registration or filing number with the State
of New Jersey is 0100393789.
(d) Mid-America Agency is, and except as described in the Disclosure Schedule
always has been, a corporation duly organized and existing under the laws of the
State of Nebraska. Mid-America Agency's federal tax identification number is
47-0720501 and Mid-America Agency's registration or filing number with the State
of Nebraska is 24-5803071.
(e) TEG Enterprises is, and except as described in the Disclosure Schedule
always has been, a corporation duly organized and existing under the laws of the
State of Nebraska. TEG Enterprises' federal tax identification number is
47-0786199 and TEG Enterprises' registration or filing number with the State of
New Jersey is 24-7296622.
(f) Guarantor is qualified to do business in every jurisdiction where the nature
of its business requires it to be so qualified.


3.3 Legally Enforceable Agreement.
The execution, delivery and performance of this Agreement (a) are within
Guarantor's organizational power, (b) have been duly authorized by all necessary
or proper actions of or pertaining to the Guarantor (including the consent of
directors, officers, managers, partners, shareholders and/or members, as
applicable), (c) are not in contravention of or Guarantor's Charter Documents or
any provision of law, statute, rule or regulation, and (d) do not require the
consent, license, approval or authorization of, or registration, declaration or
filing with, of any Governmental Unit or any other Person that has not been
obtained (and each such consent, approval, or authorization obtained by
Guarantor has been furnished to Lender prior to the Effective Date).


--------------------------------------------------------------------------------


3.4 No Violation or Restrictions.
Neither the execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby nor the fulfillment of or compliance with the
provisions of this Agreement will conflict with or result in a breach of any of
the terms, covenants, conditions or provisions of any agreement, indenture,
undertaking or other document, or any judgment, writ, decree, injunction or
order, to which Guarantor is a party or by which Guarantor is bound or affected,
or will constitute a default under any of the foregoing, or result in the
creation or imposition of any mortgage, lien, security interest, charge, or
encumbrance of any nature whatsoever.
3.5 Compliance with Law.
Guarantor is not in violation of any law, ordinance, governmental rule,
regulation, order or judgment to which Guarantor may be subject which is likely
to materially affect the financial condition of Guarantor.
3.6 Financial Statements.
The financial statements described in the Disclosure Schedule fairly represent
the financial condition as of the date of each statement and there has been no
Material Adverse Change in the financial condition of Guarantor since the date
of the respective statements submitted to Lender.
3.7 Tax Returns.
Guarantor has paid all taxes that Guarantor is responsible for and has filed all
requisite federal and state tax returns, and shall continue to do so while this
Agreement remains in effect.
3.8 Solvency of Guarantor.
Guarantor is able to pay all of its Indebtedness as such Indebtedness matures
and has made an appropriate financial investigation of Borrower and has
determined that Borrower is able to pay all of its Indebtedness as such
Indebtedness matures at the time of execution of this Agreement.
3.9 Separate Business Records; Asset Transfers. Each Guarantor keeps adequate
separate records and books of account with respect to such Guarantor's separate
business activities in which proper entries are made in accordance with sound
bookkeeping practices reflecting all separate financial transactions of such
Guarantor.


ARTICLE 4.
REPORTING TO LENDER.

Prior to Borrower's final and indefeasible payment to Lender and performance of
the Obligations in full, Guarantor shall provide, or cause to be provided, the
following to Lender: (a) annually within ninety (90) calendar days after the end
of each Fiscal Year, Guarantor's financial statements (which may consist of the
consolidated financial statements of Borrower and its subsidiaries) dated as of
such year end; (b) within ten (10) days after the filing of Federal income tax
returns, if any, copies of Guarantor's Federal income tax returns and notices of
filings of Guarantor's state income tax returns, if any, and, if requested by
Lender, copies of Guarantor's state income tax returns; (c) upon reasonable
request by Lender, any additional information applicable to Guarantor's
financial condition; and (d) within five (5) calendar days after Guarantor
becomes aware of an Event of Default under any Loan Document, written notice to
Lender in an Authenticated Record of such Event of Default describing in
reasonable details the nature of and facts and circumstances relating to such
Event of Default.
ARTICLE 5.
SUBORDINATION OF INDEBTEDNESS.

Notwithstanding anything to the contrary in any agreement (whether written or
oral), document or instrument between Guarantor and Borrower, executed by
Borrower in favor of Guarantor, or delivered by Borrower to Guarantor, Guarantor
agrees that all Indebtedness of Borrower now or hereafter owed to Guarantor
(collectively, “Guarantor Loans”) is hereby expressly subordinated and made
junior to Borrower's prior final and indefeasible payment to Lender and
performance of the Obligations in full.
5.1 Existing Guarantor Loan Documents.
The Disclosure Schedule lists and describes in reasonable detail all agreements,
documents and instruments between Guarantor and Borrower, executed by Borrower
in favor of Guarantor, or delivered by Borrower to Guarantor evidencing all
Guarantor Loans on the Effective Date (collectively, the Existing Guarantor Loan
Documents”).


--------------------------------------------------------------------------------




5.2 Nature of Subordination.
The subordination of the Guarantor Loans described immediately above shall
include, but not be limited to the subordination by Guarantor until Borrower's
prior final and indefeasible payment to Lender and performance of the
Obligations in full of (a) all payments and distributions by Borrower to
Guarantor in connection with the Guarantor Loans, and of all of Guarantor's
rights to demand, take, accept, or receive from or on behalf of the Borrower,
any principal, interest or other amount payable in connection with the Guarantor
Loans (provided, however, for avoidance of doubt, nothing herein shall prohibit
or limit the payment or distribution of any amount with respect to Guarantor
Loans so long as (i) no Default or Event of Default has occurred and is
continuing, (ii) the amount of the Borrowing Capacity less the aggregate amount
of the Obligations outstanding after giving effect to such payment or
distribution is not less than $2,000,000 and (iii) the aggregate amount of all
payments and distributions made by Borrower to Guarantor on account of loans
made by Guarantor to Borrower together with the aggregate amount of all
investments made by Borrower in Guarantor and the aggregate amount of all loans
and advances made by Borrower to Guarantor, does not exceed $500,000 in any
calendar year), (b) Guarantor's enforcement of any right or remedy (whether by
agreement, statute, rule, regulation, operation of law, or otherwise) to declare
any Guarantor Loan to be in default, or to demand, accelerate or otherwise
require payment of any Guarantor Loan, upon or in connection with any default,
event of default or other occurrence or condition in connection with any
Guarantor Loan, and (c) all rights of Guarantor, if any, whether as a creditor,
Secured Party or otherwise and whether by agreement, statute, rule, regulation,
operation of law, or otherwise, to enforce, levy upon, or otherwise foreclose
upon any lien, charge, mortgage, security interest or other encumbrance on any
Collateral, including, but not limited to, taking possession of, selling,
leasing, licensing, assigning, disposing of or otherwise hypothecating any
Collateral (including, but not limited to, notifying Account Debtors with
respect to any Accounts, or exercising any rights of setoff affecting the
Collateral).
5.3 No Change to Existing Guarantor Loan Documents; No Liens.
Prior to Borrower's final and indefeasible payment to Lender and performance of
the Obligations in full Guarantor shall not (a) amend, restate, modify or
supplement or agree to any amendment, restatement, modification or supplement
of, or to, the Guarantor Loans or any of the Existing Guarantor Loan Documents
without the prior written consent of Lender, and any such amendment,
restatement, modification or supplement made without Lender's prior written
consent shall be void and of no effect, and (b) obtain any security interest,
lien, charge, mortgage or other encumbrance in, on or to any of Borrower's
existing or hereafter acquired real or personal property including, without
limitation, the Collateral, without Lender's prior written consent. In the event
that Guarantor shall, despite the provisions of this paragraph obtain any such
security interest, lien, charge, mortgage or other encumbrance, then without any
further action such security interest, lien, charge, mortgage or other
encumbrance shall be deemed assigned to Lender as collateral security for the
final and indefeasible payment to Lender and performance of the Obligations in
full.
5.4 No Offset.
Guarantor shall not (whether by agreement, statute, rule, regulation, operation
of law, or otherwise) claim or assert any right of offset, setoff or other
reduction of Guarantor's obligations to Lender under this Agreement in
connection with any Guarantor Loan or any indebtedness, liabilities or
obligations of Borrower to Guarantor in connection with any Guarantor Loan, all
of which rights (if any) Guarantor hereby expressly waives.


--------------------------------------------------------------------------------




5.5 Return of Payments and Distributions.
If Guarantor receives any payment, distribution, dividend, security, or proceeds
of any Collateral under, pursuant to, in payment or repayment of, or in
connection with any Guarantor Loan in contravention of the terms of this
Agreement prior to Borrower's final and indefeasible payment and performance of
the Obligations in full, Guarantor shall immediately deliver the same to Lender
in precisely the form received (except for the endorsement or assignment of
Guarantor where necessary) whether it is due or not due, and until so delivered
the same shall be held in trust by Guarantor as property of Lender. In the event
Guarantor fails to make any such endorsement or assignment, Lender or any of its
respective officers on behalf of Lender are hereby irrevocably authorized by
Guarantor to make the same. From and after the date Lender declares an Event of
Default under any Loan Document, upon the written direction of Lender Guarantor
shall collect, enforce and receive payments and other distributions from
Borrower in connection with the Guarantor Loans as trustee for Lender and
immediately pay over to Lender all such payments and distributions for
application by Lender to the payment of the Obligations, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Agreement except to the extent the Obligations shall have been reduced by
the application of each such payment or distribution.
ARTICLE 6.
EVENTS OF DEFAULT



6.1 Events of Default Defined.
An “Event of Default” under this Agreement shall exist if any of the following
events or conditions occurs:
(a)Guarantor fails to perform or observe any agreement, covenant or obligation
of Guarantor contained herein; or


(b)Any representation by or on behalf of Guarantor contained in this Agreement
shall have been breached or otherwise shall have been inaccurate when made; or


(c)Guarantor purports to terminate this Agreement; or


(d)Upon the cessation of business or operations of Guarantor, except in
connection with a transaction permitted under Section 8.2 of the Loan Agreement,
or


(e)Guarantor shall (i) cease to be Solvent, (ii) make an assignment for the
benefit of its creditors, (iii) call a meeting of its creditors to obtain any
general financial accommodation, (iv) suspend business, or (v) commence any case
under any provision of the Bankruptcy Code including provisions for
reorganizations or take any action in furtherance of the foregoing; or


(f)If any case under any provision of the Bankruptcy Code, including provisions
for reorganizations, shall be commenced against Guarantor and such case remains
undismissed, undischarged or unbonded for a period of sixty (60) calendar days
from the date of commencement, or (ii) if a receiver, trustee or equivalent
officer shall be appointed for all or any of Guarantor's Property which results
in the entry of an order for relief or such adjudication or appointment; or


(g)The occurrence of an “Event of Default” under any Loan Document (as such term
is defined in such Loan Document).


6.2 Remedies on Default.
If an Event of Default occurs, Lender may proceed to enforce the provisions of
this Agreement and to exercise any other rights, powers and remedies available
to Lender hereunder.


--------------------------------------------------------------------------------




6.3 Remedies Cumulative.
Lender's rights and remedies under this Agreement shall be cumulative and not
alternative or exclusive, irrespective of any other rights or remedies that may
be available to Lender under any other Loan Document, by operation of law or
otherwise, and may be exercised by Lender at such time or times and in such
order as Lender in Lender's sole discretion may determine, and are for the sole
benefit of Lender. Lender's failure to exercise or delay in exercising any right
or remedy shall not (a) preclude Lender from exercising such right or remedy
thereafter, (b) preclude Lender from exercising any other right or remedy of
Lender, or (c) result in liability to Lender or Lender's Affiliates or their
respective members, managers, shareholders, directors, officers, partners,
employees, consultants or agents. In order to entitle Lender to exercise any
remedy reserved to it in this Agreement, it shall not be necessary to give any
notice, other than such notice as may be expressly required in this Agreement.
ARTICLE 7.
GENERAL PROVISIONS.



7.1 Construction if Multiple Guarantors.
All representations, covenants, agreements, rights, liabilities and obligations
(including but not limited to the guaranty of the repayment and performance of
the Obligations) of Guarantor in this Agreement are made, granted to or borne,
as applicable, jointly and severally by such Persons, and Lender may enforce any
and all rights, remedies and benefits of Lender under this Agreement against
such Persons jointly and/or severally as Lender may elect in Lender's sole
discretion.
7.2 Successors and Assigns.
This Agreement is entered into for the benefit of the parties hereto and their
successors and assigns and shall be binding upon the parties, their successors
and assigns. Lender shall have the right, without the necessity of any consent,
authorization or other action by Guarantor, to sell, assign, securitize or grant
participations in all or a portion of Lender's interest in this Agreement to
other financial institutions of Lender's choice and on such terms as are
acceptable to Lender in Lender's sole discretion, except that, so long as no
Event of Default has occurred and is continuing, Guarantor's consent shall be
required with respect to any such sale, assignment, securitization or grant by
Lender (other than to an Affiliate of Lender or in connection with the sale of
all or substantially all of the portfolio of loans of Lender of which the Loans
are a part) which would cause (a) the amount of the outstanding Loans or
unfunded commitments to make Loans held or retained by Lender under the Loan
Agreement to be less than 50% of all of the outstanding Loans or unfunded
commitments to make Loans under the Loan Agreement or (b) Lender to cease to
have the sole right to administer this Agreement or to enforce the rights and
remedies provided hereunder. Guarantor shall not assign, exchange or otherwise
hypothecate any rights, liabilities or obligations under this Agreement, in
whole or in part, without the prior written consent of Lender, which consent may
be granted or withheld in Lender's sole discretion, and any attempted
assignment, exchange or hypothecation without Lender's written consent shall be
void and be of no effect.
7.3 Notice.
Wherever this Agreement provides for notice to any party (except as expressly
provided to the contrary), it shall be given by messenger, facsimile, certified
U.S. mail with return receipt requested, or nationally recognized overnight
courier with receipt requested, effective when either received or receipt
rejected by the party to whom addressed, and shall be addressed as provided in
the Disclosure Schedule, or to such other address as the party affected may
hereafter designate.
7.4 Strict Performance.
The failure by Lender at any time to require Guarantor's strict compliance with
or performance of any provision of this Agreement shall not waive, affect,
impair or diminish any right of Lender thereafter to demand Guarantor's strict
compliance with and performance of such provision. Any suspension or waiver by
Lender of any Default or Event of Default shall not suspend, waive or affect any
other Default or Event of Default, whether the same is prior or subsequent to
such suspension or waiver and whether of the same or a different type.


--------------------------------------------------------------------------------




7.5 Waiver by Guarantor.
Guarantor hereby waives: (a) notice of acceptance of this Agreement; (b)
diligence, presentment and demand for payment of the Loans; (c) protest and
notice of protest, dishonor or default to Guarantor or to any other party with
respect to the Loans; (d) any and all notices to which Guarantor might otherwise
be entitled; (e) any demand for payment under this Agreement; (f) any and all
defenses to payment or claims of offset involving the invalidity, irregularity
or unenforceability of all or any part of the Obligations or liabilities herein
guaranteed including, without limitation, any defenses and counterclaims of
Guarantor (directly or of Borrower asserted by Guarantor by right of
contribution, assignment, subrogation or otherwise) based upon fraud, negligence
(other than Lender's gross negligence or willful misconduct), or the failure of
any condition precedent; and (g) until the Obligations are finally and
indefeasibly paid to Lender and performed in full, and Lender has received all
other sums due under the terms of the Loan Documents, any and all rights of
subrogation, reimbursement, indemnity, exoneration or contribution or any other
claim that Guarantor may now or hereafter have against Borrower or any other
Person directly or contingently liable for the Obligations guaranteed hereunder,
or against or with respect to the Collateral or Borrower's Property, arising
from the existence or performance of this Agreement and whether or not such
claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise.
7.6 Savings Clause.
Notwithstanding any provision herein contained to the contrary, Guarantor's
liability under this Agreement shall be limited to an amount not to exceed as of
any date of determination the amount which could be claimed by Lender from
Guarantor under this Agreement without rendering such claim voidable or
avoidable under Section 548 of the Bankruptcy Code (Title 11, U.S.C.) or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law (the “Avoidance Provisions”)
after taking into account, among other things, Guarantor's right of contribution
and indemnification from each other Guarantor. To the end set forth above, but
only to the extent that the obligations of Guarantor hereunder (the “Guarantee
Obligations”) would otherwise be subject to avoidance under the Avoidance
Provisions, if Guarantor is not deemed to have received valuable consideration,
fair value, fair consideration or reasonably equivalent value for the Guarantee
Obligations, or if the Guarantee Obligations would render Guarantor insolvent,
or leave Guarantor with an unreasonably small capital to conduct Guarantor's
business, or cause Guarantor to have incurred debts (or to have intended to have
incurred debts) beyond Guarantor's ability to pay such debts as they mature, in
each case as of the time any of the Guarantee Obligations is deemed to have been
incurred for the purposes of the Avoidance Provisions, the maximum Guarantee
Obligations for which Guarantor shall be liable hereunder shall be reduced to
that amount which, after giving effect thereto, would not cause the Guarantee
Obligations as so reduced, to be subject to avoidance under the Avoidance
Provisions.
7.7 Construction of Agreement.
The parties hereto agree that the terms, provisions and language of this
Agreement were the result of negotiations between the parties, and, as a result,
there shall be no presumption that any ambiguities in this Agreement shall be
resolved against either party. Any controversy over the construction of this
Agreement shall be decided without regard to events of authorship or
negotiation.
7.8 Waiver of Right to Jury Trial.
Guarantor and Lender recognize that in matters related to the Loans and/or this
Agreement, and as it may be subsequently modified and/or amended, either party
may be entitled to a trial in which matters of fact are determined by a jury (as
opposed to a trial in which such matters are determined by a judge, magistrate,
referee or other elected or appointed decider of facts). By executing this
Agreement, Lender and Guarantor will give up their respective right to a trial
by jury. Guarantor and Lender each hereby expressly acknowledges that this
waiver is entered into to avoid delays, minimize trial expenses, and streamline
the legal proceedings in order to accomplish a quick resolution of claims
arising under or in connection with Agreement, the Loans, the Notes and the
transactions contemplated by this Agreement.


--------------------------------------------------------------------------------




(a)WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, GUARANTOR
AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
THAT GUARANTOR OR LENDER MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
LITIGATION, ACTION, SUIT OR PROCEEDING, DIRECTLY OR INDIRECTLY, AT ANY TIME
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, ANY LOAN, ANY NOTE,
ANY OTHER LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED BY THIS AGREEMENT,
BEFORE OR AFTER MATURITY.
(b)CERTIFICATIONS. GUARANTOR HEREBY CERTIFIES THAT NEITHER ANY REPRESENTATIVE
NOR AGENT OF LENDER NOR LENDER'S COUNSEL HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, OR IMPLIED THAT LENDER WOULD NOT, IN THE EVENT OF ANY LITIGATION,
ACTION SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER. GUARANTOR
ACKNOWLEDGES THAT LENDER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATION HEREIN.


7.9 Entire Agreement; Amendments; Lender's Consent.
This Agreement (including the Schedules hereto) constitutes the entire agreement
between Lender and Guarantor with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
or conditions between Lender and Guarantor, whether express or implied, oral or
written, with respect to the subject matter hereof. No amendment or waiver of
any provision of this Agreement, nor consent to any departure by Guarantor
therefrom, shall in any event be effective unless the same shall be in a Record
Authenticated by Lender (and in the case of any amendment, Guarantor), and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
7.10 Execution in Counterparts.
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.
7.11 Severability of Provisions.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.
7.12 Governing Law; Consent to Jurisdiction.


(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
LENDER AND ACCEPTED BY GUARANTOR IN THE STATE OF NEW YORK. THE PARTIES AGREE
THAT THE STATE OF NEW YORK HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO
THE UNDERLYING TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND IN ALL RESPECTS,
INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED ENTIRELY IN SUCH STATE WITHOUT REGARD TO ITS PRINCIPLES OF
CONFLICTS OF LAWS. TO THE FULLEST EXTENT PERMITTED BY LAW, LENDER AND GUARANTOR
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF
ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT.


--------------------------------------------------------------------------------






(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN THE SOLE OPTION OF
LENDER IN ANY FEDERAL OR STATE COURT LOCATED IN WESTCHESTER COUNTY, NEW YORK, OR
NEW YORK COUNTY, NEW YORK PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW; HOWEVER, LENDER MAY, AT ITS OPTION, COMMENCE ANY ACTION, SUIT
OR PROCEEDING IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION TO OBTAIN
POSSESSION OF OR FORECLOSE UPON ANY PROPERTY OF GUARANTOR, TO OBTAIN EQUITABLE
RELIEF OR TO ENFORCE ANY JUDGMENT OR ORDER OBTAINED BY LENDER AGAINST GUARANTOR
OR WITH RESPECT TO ANY PROPERTY OF GUARANTOR, TO ENFORCE ANY RIGHT OR REMEDY
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO OBTAIN ANY OTHER RELIEF
DEEMED APPROPRIATE BY LENDER, AND LENDER AND GUARANTOR EACH WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND LENDER AND GUARANTOR EACH HEREBY IRREVOCABLY SUBMITS
TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
GUARANTOR REPRESENTS AND ACKNOWLEDGES THAT IT HAS REVIEWED THIS CONSENT TO
JURISDICTION PROVISION WITH ITS LEGAL COUNSEL, AND HAS MADE THIS WAIVER
KNOWINGLY AND VOLUNTARILY, WITHOUT COERCION OR DURESS.


7.13 Headings.
The headings preceding the text of this Agreement are inserted solely for
convenience of reference and shall not constitute a part of this Agreement or
affect its meaning, construction or effect.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


[SIGNATURE PAGE IMMEDIATELY FOLLOWS]




--------------------------------------------------------------------------------




GUARANTOR:


HERITAGE LABS INTERNATIONAL, LLC


By:                         
Name:                        
Its:                        
Effective Date:                    


HOOPER DISTRIBUTION SERVICES, LLC


By:                        
Name:                        
Its:                        
Date:                        


HOOPER INFORMATION SERVICES, INC.


By:                         
Name:                        
Its:                        
Date:                        


MID-AMERICA AGENCY SERVICES, INCORPORATED


By:                         
Name:                        
Its:                        
Date:                        


TEG ENTERPRISES, INC.


By:                         
Name:                        
Its:                        
Date:                        


